                                                                                 18-04177-TOM11
                                                                                              1
                      UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Mission Coal Company, LLC, et al.,    }      Case No: 18-04177-TOM11
                                         }
     DEBTOR(S).                          }
                                         }
                                         }

                                        ORDER
This matter came before the Court on Monday, May 06, 2019 10:15 AM, for a hearing on the
following:
     RE: Doc #1386; Emergency Motion to Set Hearing on Emergency Motion to Alter or Amend
     the Order Confirming The Fourth Amended Chapter 11 Plan of Mission Coal Company, LLC
     and Certain of Its Debtor Affiliates filed by The United Mine Workers of America
Proper notice of the hearing was given and appearances were made by the following:
     Scott Williams, attorney for United Mine Workers of America
     Daniel D Sparks, attorney for Mission Coal Company, LLC, et al., (Debtor)
     Jon A Dudeck (Bankruptcy Administrator)
     Chris Carson, attorney for DIP Lenders
     James Bailey, attorney for Murray Energy Corporation


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on the representation of Scott Williams, Attorney for the United Mine Workers of
   America, the Emergency Motion to Set Hearing (pro#1386) and the Emergency Motion to
   Alter and Amend (pro#1385) are Withdrawn without prejudice.




Dated: 05/06/2019                                  /s/ TAMARA O. MITCHELL
                                                   TAMARA O. MITCHELL
                                                   United States Bankruptcy Judge




        Case 18-04177-TOM11      Doc 1397 Filed 05/06/19 Entered 05/06/19 14:34:29          Desc
                                   Main Document     Page 1 of 1
